DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 08/18/2022 response includes: (a) claims 16-20 are new; (b) claims 1, 3-5, 9, 11 and 15 are currently amended; (c) claims 7-8, 13-14 are original; (d) claims 2, 6, 10 and 12 are canceled; and (e) the grounds for rejection set forth in the August 23, 2017 office action are traversed.  Claims 1, 3-5, 7-9, 11 and 13-20 are currently pending and an office action follows:
Response to Arguments

3.	Applicant’s arguments filed 08/18/2022 with respect to claim rejections for outstanding claims 1, 3-5, 7-9, 11 and 13-20 have been fully considered and are persuasive.  Thus, the previously-stated grounds for rejection is withdrawn rendering applicant’s remarks as moot.  The remaining issues are a new drawing objection, a new objection to the abstract, and a new objection to claim 16.  
Drawing Objection
4.	The drawings are objected to because FIG. 3A, 310 needs to be changed from “NTERFACE” to “INTERFACE” as it appears correctly in FIG. 3C, 310.  Appropriate correction is required.
Specification Objection
5.	The abstract needs to be amended to remove “[D]isclosed is” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”).
Claim Objection
6.	Claim 16 is objected to because of the following informalities:  
	Claim 16 at line 2 needs to be amended to “transfer” to “transferring” to be grammatically correct.  Appropriate correction is required.  
Allowed Claims/Potentially Allowed Claim
7.	Claims 1, 3-5, 7-9, 11, 13-15 and 17-20 are allowed.  Claim 16 would also be allowed if the above objection is overcome.
Reasons for Allowance
8.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “and change the synchronized signals to synchronize a second scan signal(FIG. 3B: G3) and a second data signal(FIG. 3B: D2) for operating the second area(FIG. 3B: 203) of the display(FIG. 3B: 370) according to the second refresh rate”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2007-322747A to Ikeda, U.S. Patent No. 8,774,536 B1 to Jia et al. (“Jia”) and U.S. Patent Pub. No. 2019/0371243 A1 to Yang et al. (“Yang”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 05/27/2022 office action for claims 1-2 and 6.

Independent claim 12 identifies the distinct features: “and wherein the second synchronization module(FIG. 3B: 353) is configured to change the signals synchronized by the first synchronization module(FIG. 3B: 351)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2007-322747A to Ikeda and U.S. Patent Pub. No. 2019/0371243 A1 to Yang et al. (“Yang”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 05/27/2022 office action for claims 9-10 and 12.

	Independent claim 15 identifies the distinct features: “and changing the synchronized signals to synchronize a second scan signal(FIG. 3B: G3) and a second data signal(FIG. 3B: D2) for operating the second area(FIG. 3B: 203) of the display (FIG. 3B: 370) according to the second refresh rate”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2007-322747A to Ikeda and U.S. Patent No. 8,774,536 B1 to Jia et al. (“Jia”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 05/27/2022 office action for similar claims 1-2 and 6.
Other Relevant Prior Art
9.	Other relevant prior art includes:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

U.S. Patent Pub. No. 2018/0158418 A1 to Ryu et al. discloses creating gate(GCS)(FIG. 2; ¶¶0046-0048) and data control signals(DCS)(FIG. 2; ¶¶0046-0048) according to the refresh rate (FIG. 2; ¶¶0046-0048) but not changing synchronized gate(GS)(FIG. 2; ¶0039) and data signals(DS)(FIG. 2; ¶0040) for a first display area to be used by a second display area.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692